DETAILED ACTION
This action is in response to amendments received on 7/14/2021. Claims 1-20 were previously pending with Claims 19-20 have been withdrawn from further consideration. Claims 1-2, 12, 16-17 and withdrawn claim 19 have been amended. A complete action on the merits of claims 1-18 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: Pages 23 and 24 of the specification is missing a number of US patent application numbers (includes attorney docket numbers). Correct US Pat. App. Numbers should be included with current status of each of the applications.  
Appropriate correction is required.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  “an RF electrode” in line 11 of claim 1 and in line 10 of claim 16 should be amended to recite --a radiofrequency (RF) electrode--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the separated ultrasonic and RF electrode drive signals” in line 33. It is at most unclear what separated ultrasonic and RF electrode drive signals is being referred to. It is noted that earlier in the claim “a combined drive signal having an ultrasonic energy component and an RF energy component” as well as “a filter circuitry includes an ultrasonic output and an RF output and is operable to convert the combined drive signal to: i) an ultrasonic drive signal …, and ii) an RF drive signal…” have been introduced; however, it is unclear which if any is “the separate ultrasonic and RF electrode drive signal” being referred to. Clarification and appropriate correction is required.
Each of claims 7 and 8 recite the limitation “the power cable” in line 1 going to line 2. It is at most unclear if this is referring to “the accessory device” of claim 1 or “the power cable” of claim 2. For analysis, it is interpreted to be the accessory device. Clarification and appropriate correction is required.
Claim 12 recites the limitation “wherein the filter circuitry is integrated with the ultrasonic transducer such that the filter circuitry of the ultrasonic transducer is configured to electrically connect with the RF electrode”. It is noted that claim 1 as amended recites the limitation “filter circuitry arranged externally of the body of the surgical instrument, wherein the filter circuitry includes an ultrasonic output and an RF output and is operable to convert the combined drive signal to: (i) an ultrasonic drive signal configured to energize the ultrasonic transducer to drive the ultrasonic blade with ultrasonic energy, wherein the ultrasonic output of the filter circuitry is configured to electrically connect to the ultrasonic transducer via the accessory device for communicating the ultrasonic drive signal from the ultrasonic output of the filter circuitry to the ultrasonic transducer, and ii) an RF drive signal configured to energize the RF electrode with RF energy sufficient to seal tissue, wherein the RF output of the filter circuitry is configured to electrically connect to the RF electrode via the accessory device for communicating the RF drive signal from the RF output of the filter circuitry to the RF electrode”. It is therefore, at most unclear how the filter circuitry that is previously claimed in claim 1 to have two outputs one for electrically connecting to the ultrasonic transducer through the accessory device that connects the generator to the instrument and one output that electrically connects to the RF electrode through the accessory device can now be integrated with the ultrasonic transducer such that the filter circuitry of the ultrasonic transducer is configured to electrically connect with the RF electrode seemingly not connected though an accessory device. Clarification and appropriate correction is required.
Furthermore claim 12 recites the limitation “the filter circuitry of the ultrasonic transducer” in line 2 going to line 3 of the claim. It is at most unclear if this filter circuitry is the same or different than the filter circuitry of claim 1 that is claimed to be electrically connected to both the ultrasonic transducer and the RF electrode. For analysis, it is interpreted to be the same; however, clarification and appropriate correction is required.
Claim 14 recites the limitation “wherein the RF electrode comprises a first RF electrode, wherein the RF drive signal is configured to energize the first and second RF electrodes with bipolar RF energy”. It is noted that claim 1 only introduces “an RF electrode” making it seem as if there is only a single electrode present. Although the claim is written with an open command of “comprising” it is at most unclear what second electrode is being used in delivering a bipolar RF energy to tissue. It is suggested to amend claim 1 to introduce at least one RF electrode and later in this claim introduce wherein the at least one RF electrode comprises a first RF electrode and a second RF electrode to thereby later claim the bipolar energy driven between the two electrodes. Clarification and appropriate correction is required.
 Claim 16 recites the limitation “the separated ultrasonic and RF electrode drive signals” in line 27. It is at most unclear what separated ultrasonic and RF electrode drive signals is being referred to. It is noted that earlier in the claim “a combined drive signal having an ultrasonic energy component and an RF energy component” as well as “the accessory device includes filter circuitry having an ultrasonic output and an RF output and is operable to convert the combined drive signal to: i) an ultrasonic drive signal …, and ii) an RF drive signal…” have been introduced; 
Claims 2-6, 9-11, 13, 15 and 17-18 are rejected due to dependency over a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen (US Pub. No. 2017/0000516) in view of Yates (US Pub. No. 2015/0190189).
Regarding Claim 1, Stulen teaches a surgical system 100 (Fig. 1) comprising:
(a)    a surgical instrument 108, comprising:
(i)    a body 109,
(ii)    a shaft 129 extending distally from the body,
(iii)    an ultrasonic transducer 120 supported by the body, and
(iv)   an end effector 125 arranged at a distal end of the shaft (Fig. 2), wherein the end effector comprises:
(A)    an ultrasonic blade 149, wherein the ultrasonic transducer is operable to drive the ultrasonic blade with ultrasonic energy ([0080]-[0088]), and
(B)    an RF electrode operable to seal tissue with RF energy ([0101] teaches “The ultrasonic energy may be employed to dissect tissue while the electrosurgical RF energy may be employed for vessel sealing”);
(b)    a generator 102 operatively coupled with the surgical instrument (Figs. 1-2), wherein the generator is operable to generate a combined drive signal having an ultrasonic energy component and an RF energy component (“the combined RF/ultrasonic signal is coupled to the multifunction surgical instrument 108” in [0088]);
(c)   an accessory device (power cable or adaptor shown in Fig. 2) configured to operatively couple the surgical instrument and the generator; and
(d)    filter circuitry includes an ultrasonic output and an RF output (“signal processing components to split the combined RF/ultrasonic signal such that the RF signal can be delivered to the electrodes in the end effector 124 and the ultrasonic signal can be delivered to the ultrasonic transducer 120” in [0088]), wherein the filter circuitry is operable to convert the combined drive signal to:
(i)    an ultrasonic drive signal configured to energize the ultrasonic transducer to drive the ultrasonic blade with ultrasonic energy, wherein the ultrasonic output of the filter circuitry is configured to electrically connect to the ultrasonic transducer for communicating the ultrasonic drive signal from the ultrasonic output of the filter circuitry to the ultrasonic transducer ([0088]), and
(ii)    an RF drive signal configured to energize the RF electrode with RF energy sufficient to seal tissue, wherein the RF output of the filter circuitry is configured to electrically connect to the RF electrode for communicating the RF drive signal from the RF output of the filter circuitry to the RF electrode ([0088]); 
however, Stulen teaches the “The multifunction surgical instrument 108 comprises signal processing component to split the combined RF/ultrasonic signal” in [0088] and thus is silent in teaching the filter circuitry arranged externally of the body of the surgical instrument and wherein the ultrasonic drive signal and the RF drive signal communicate with the ultrasonic transducer and RF electrode respectively through the accessory device and wherein at least a portion of the accessory device is configured to communicate each of the separated ultrasonic and RF electrode drive signals externally therefrom and respectively to the ultrasonic transducer and the RF electrode as claimed.
In the same field of invention Yates discloses the use of an energy harvesting circuit comprising a frequency-dependent circuitry such as a filter (e.g., separator circuit 2002 of FIG. 20) in [0059] configured to receive a combined signal and direct it to a switch that separates the signals for multiple functions as disclosed in [0073]-[0080] and [0106]. “the energy harvesting circuit 1302 may be incorporated into the surgical device 1306 itself, for example, within the the energy harvesting circuit 1302 may be included as self-contained box that may, for example, be placed on a table or other location in the surgical environment, such as the break-out box 149 of FIG. 1. For example, the self-contained box may receive the therapeutic drive signal and charge signal from the generator 102 and provide its outputs to the surgical device 1306 via additional connections. In some embodiments, some or all of the components and functionality of the energy harvesting circuit 1302 may be incorporated into the generator 102 itself” in [0073].
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to position the signal processing components to split the combined RF/ultrasonic signal of Stulen in a separate box electrically coupled through a cable (here interpreted to be an accessory device) between the generator and the instrument (as seen in Figs. 13 and 20 of Yates) to thereby communicate each of the separated ultrasonic and RF electrode drive signals externally of the body of the instrument between the generator therefrom and respectively to the ultrasonic transducer and the RF electrode as claimed without departing and/or changing the scope of the invention, since Yates teaches the interchangeable designs in different embodiments are known in the art and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding Claims 2 and 4-5, Stulen teaches wherein the accessory device further comprising:
(a)    a power cable configured to couple to the surgical instrument; and
(b)    a cable adapter configured to couple the power cable with the generator (“a cable … attached to a surgical device hand piece, or … an adaptor for interfacing a specific surgical device type or model with the generator 200” as disclosed in [0115] of Stulen and shown in Fig. 2); however, Stulen in view of Yates teaches wherein the filter circuitry is configured to be arranged within the surgical instrument ([0088] of Stulen), a separate break-out box or the generator itself ([0073] of Yates), but not wherein the filter circuitry is arranged within one of the power cable or the cable adapter. However, with respect to a different circuit, Stulen teaches a data circuit 136 “may be disposed in a cable integrally attached to a surgical device hand piece, or in an adaptor for interfacing a specific surgical device type or model with the generator 200. The first data circuit 136 may be implemented in any suitable manner and may communicate with the generator according to any suitable protocol including, for example, as described herein with respect to the first circuit 136. In certain forms, the first data circuit may comprise a non-volatile storage device, such as an electrically erasable programmable read-only memory (EEPROM) device. In certain forms and referring again to FIG. 5, the first data circuit interface 246 may be implemented separately from the logic device 242 and comprise suitable circuitry (e.g., discrete logic devices, a processor) to enable communication between the programmable logic device 242 and the first data circuit. In other forms, the first data circuit interface 246 may be integral with the logic device 242” in [0115]. Yates also teaches “the memory circuit may be physically positioned within the surgical device, within a cable connecting the surgical device to the generator 102, within an adapter for connecting the cable to the generator 102 or surgical device, within a companion piece of hardware positioned between the generator 102 and the surgical device” in [0064]. 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention that similar to the circuit 136 of Stulen and memory circuit of Yates, the filter circuit can also be positioned integral with the cable connecting the surgical device to the generator or within an adapter for connecting the cable to the generator or surgical device, positioning different circuits within the cable or cable adaptor for different functionality has been known in the art and the circuit in question is small enough and adapted to be positioned within the instrument itself; thereby, it would reasonably fit within the cable or cable adaptor; Moreover, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Claim 3, Stulen teaches wherein the power cable is configured to couple to the cable adapter (“a cable … attached to a surgical device hand piece, … an adaptor for interfacing a specific surgical device type or model with the generator 200” as disclosed in [0115] of Stulen and shown in Fig. 2); although Stulen is not specific on whether the power cable is integral with the adapter or releasably coupled, one having ordinary skill in the art prior to the effective filing date of the current invention would have found it obvious to releasably couple them together since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In addition releasably coupling them together will not change the scope and the usage of the surgical instrument and it would appear to be a design choice to make them releasable coupled.
Regarding Claim 6, Stulen in view of Yates teaches wherein the filter circuitry is integrated with the generator ([0073]).
Regarding Claim 7, Stulen teaches wherein a distal end of the power cable is configured to couple with the body (“a cable … attached to a surgical device hand piece, … an adaptor for interfacing a specific surgical device type or model with the generator 200” as disclosed in [0115] of Stulen and shown in Fig. 2); although Stulen is not specific on whether the power cable is integral with the body or releasably coupled, one having ordinary skill in the art prior to the effective filing date of the current invention would have found it obvious to releasably couple them together since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In addition releasably coupling them together will not change the scope and the usage of the surgical instrument and it would appear to be a design choice to make them releasable coupled.
Regarding Claim 8, Stulen teaches wherein a distal end of the power cable is configured to couple with a proximal end of the body (Figs. 2-3 of Stulen).
Regarding Claim 9, Stulen teaches wherein the distal end of the cable is configured to align coaxially with the ultrasonic transducer when the power cable is coupled with the body (Figs. 2-3 of Stulen).
Regarding Claim 10, Stulen teaches wherein the ultrasonic transducer is housed within an interior of the body (although Fig. 2 directed to the multifunction instrument 108 shows the transducer is supported externally of the body, at least a section of it extends within the body to couple to the ultrasonic blade and power it). 
Regarding Claim 11, Stulen teaches wherein the ultrasonic transducer is supported externally of the body (Fig. 2 of Stulen).
Regarding Claim 12, Stulen teaches wherein the filter circuitry is integrated with the ultrasonic transducer such that the filter circuitry of the ultrasonic transducer is configured to electrically connect with the RF electrode (“The multifunction surgical instrument 108 comprises signal processing components to split the combined RF/ultrasonic signal such that the RF signal can be delivered to the electrodes in the end effector 124 and the ultrasonic signal can be delivered to the ultrasonic transducer 120” in [0088], which would put the filter circuitry integrated with the surgical instrument 108. Furthermore, Stulen teaches “The generator 102 is coupled to an ultrasonic transducer 120 via a cable 144” in [0083]. Since, “The multifunction surgical instrument 108 comprises signal processing components to split the combined RF/ultrasonic signal” as disclosed in [0088], either the processing circuit is integral with the ultrasonic transducer or alternatively, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to have the processing circuit integrated with the ultrasonic transducer in order to receive the combined RF/ultrasonic signal from the generator via the cable connecting the surgical instrument to the generator and split the signal before delivering the RF signal to the electrodes in the end effector and the ultrasonic signal to the ultrasonic transducer (please see the 112 rejection above)).
Regarding Claim 13, Stulen teaches wherein the RF electrode is provided by the ultrasonic blade ([0080] teaches “The end effector 124 comprises electrodes in the clamp arms 143 and return through the ultrasonic blade 149. The electrodes are coupled to and energized by a bipolar energy source within the generator 102. The handpiece 107 comprises a trigger 147 to operate the clamp arm 145 and an energy button 135 to actuate an energy switch to energize the electrodes in the end effector 124” since throughout the disclosure, Stulen teaches instrument 125 comprises electrodes in the clamp arms 145 and return through the ultrasonic blade 149 (as seen in Fig. 2). The electrodes are coupled to and energized by a bipolar energy source within the generator 102. The handpiece 108 comprises a trigger 147 to operate the clamp arm 145 and an energy button 135 to actuate an energy switch to energize the electrodes in the end effector 125. Therefore, Stulen teaches wherein the RF electrode (return electrode) is provided by the ultrasonic blade to allow “return through the ultrasonic blade 149”).
Regarding Claim 14, Stulen teaches wherein the RF electrode comprises a first RF electrode, wherein the RF drive signal is configured to energize the first and second RF electrodes with bipolar RF energy sufficient to seal tissue ([0080] teaches “The electrodes are coupled to and energized by a bipolar energy source within the generator 102”).
Regarding Claim 15, Stulen teaches wherein the end effector further comprises a clamp arm 145, wherein the clamp arm provides the first RF electrode and the ultrasonic blade provides the second RF electrode (see [0080] as best explained in the rejection of claim 13 above).
Regarding Claim 16, Stulen teaches a surgical system (Figs. 1-2) comprising:
(a)    a surgical instrument 108, comprising:
(i)    an ultrasonic transducer 120,
(ii)    a shaft 129 extending distally relative to the ultrasonic transducer (Fig. 2), and
(iii)    an end effector 125 arranged at a distal end of the shaft, wherein the end effector comprises:
(A)    an ultrasonic blade 149, wherein the ultrasonic transducer is operable to drive the ultrasonic blade with ultrasonic energy ([0080]-[0088]), and
(B)    an RF electrode operable to seal tissue with RF energy ([0101] teaches “The ultrasonic energy may be employed to dissect tissue while the electrosurgical RF energy may be employed for vessel sealing”);
(b)    a generator 102 operatively coupled with the surgical instrument (Figs. 1-2), wherein the generator is operable to generate a combined drive signal having an ultrasonic energy component and an RF energy component (“the combined RF/ultrasonic signal is coupled to the multifunction surgical instrument 108” in [0088]); and
(c) an accessory device configured to operatively couple the generator with the surgical instrument having (“The multifunction surgical instrument 108 comprises signal processing components to split the combined RF/ultrasonic signal such that the RF signal can be delivered to the electrodes in the end effector 124 and the ultrasonic signal can be delivered to the ultrasonic transducer 120” in [0088]; therefore, signal processing components are configured to operatively couple the generator with the surgical instrument to thereby, split the combined signal generated by the generator and delivers the split signals to the RF electrode and the ultrasonic blade), wherein the accessory device includes filter circuitry an ultrasonic output and an RF output  operable to convert the combined drive signal to:
(i)    an ultrasonic drive signal configured to energize the ultrasonic transducer to drive the ultrasonic blade with ultrasonic energy, wherein the ultrasonic output of the filter circuitry is configured to electrically connect to the ultrasonic transducer ([0088]), and
(ii)    an RF drive signal configured to energize the RF electrode with RF energy sufficient to seal tissue, wherein the RF output of the filter circuitry is configured to electrically connect to the RF electrode ([0088]);
However, Stulen teaches the “The multifunction surgical instrument 108 comprises signal processing component to split the combined RF/ultrasonic signal” in [0088] and thus is silent in teaching the filter circuitry arranged externally of the body of the surgical instrument and wherein the ultrasonic drive signal and the RF drive signal communicate with the ultrasonic transducer and RF electrode respectively through the accessory device and wherein at least a portion of the accessory device is configured to communicate each of the separated ultrasonic and RF electrode drive signals externally therefrom and respectively to the ultrasonic transducer and the RF electrode as claimed.
In the same field of invention Yates discloses the use of an energy harvesting circuit comprising a frequency-dependent circuitry such as a filter (e.g., separator circuit 2002 of FIG. 20) in [0059] configured to receive a combined signal and direct it to a switch that separates the signals for multiple functions as disclosed in [0073]-[0080] and [0106]. “the energy harvesting circuit 1302 may be incorporated into the surgical device 1306 itself, for example, within the hand piece assembly such as 130 described above. Also, in some embodiments, the energy harvesting circuit 1302 may be included as self-contained box that may, for example, be placed on a table or other location in the surgical environment, such as the break-out box 149 of FIG. 1. For example, the self-contained box may receive the therapeutic drive signal and charge signal from the generator 102 and provide its outputs to the surgical device 1306 via additional 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to position the signal processing components to split the combined RF/ultrasonic signal of Stulen in a separate box electrically coupled through a cable (here interpreted to be an accessory device) between the generator and the instrument (as seen in Figs. 13 and 20 of Yates) to thereby communicate each of the separated ultrasonic and RF electrode drive signals externally of the body of the instrument between the generator therefrom and respectively to the ultrasonic transducer and the RF electrode as claimed without departing and/or changing the scope of the invention, since Yates teaches the interchangeable designs in different embodiments are known in the art and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding Claim 17, Stulen in view of Yates teaches the invention as applied above and further teaches wherein the accessory device is arranged externally of the generator (Yates discloses the use of an energy harvesting circuit comprising a frequency-dependent circuitry such as a filter (e.g., separator circuit 2002 of FIG. 20) in [0059] and “the break-out box 149 of FIG. 1. For example, the self-contained box may receive the therapeutic drive signal and charge signal from the generator 102 and provide its outputs to the surgical device 1306 via additional connections. In some embodiments, some or all of the components and functionality of the energy harvesting circuit 1302 may be incorporated into the generator 102 itself” in [0073]).
Regarding Claim 18, Stulen teaches wherein the accessory device comprises one of a power cable configured to couple to the surgical instrument or a cable adapter configured to couple the power cable with the generator (“a cable … attached to a surgical device hand piece, or … an adaptor for interfacing a specific surgical device type or model with the generator 200” as disclosed in [0115] of Stulen and shown in Fig. 2).

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are on the grounds that “the art of record fails to teach or suggest all of the limitations recited in each independent claim in accordance with MPEP 2143.03. For instance, Applicant notes that amended independent claim 1 recites that “at least a portion of the accessory device is configured to communicate each of the separated ultrasonic and RF electrode drive signals externally therefrom and respectively to the ultrasonic transducer and the RF electrode.” These limitations, among others recited in amended independent claim 1, are neither taught nor suggested by the combined art of record. Applicant therefore submits that the combined art of record fails to teach or suggest all of the limitations of amended independent claim 1 in accordance with MPEP 2143.03. Accordingly, Applicant respectfully submits that the combined art of record fails to render amended independent claim 1 obvious in accordance with MPEP 2143, and respectfully requests that the rejection be withdrawn.”
In view of the rejection set forth above, examiner maintains that the combination of the prior art teaches all of the claimed limitations. For example, although Stulen fails to teach “at .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794